                Case 1:14-cv-02458-JMF Document 299 Filed 01/19/21 Page 1 of 3




    UNITED STATES DISTRICT COURT
    SOUTHERN DISTRICT OF NEW YORK
    ---------------------------------------------------------------------------x
    IN RE:

    GM LLC IGNITION SWITCH LITIGATION                                                 14-MD-2543 (JMF)

    This Documents Relates To:                                                          ORDER NO. 175
    All Actions

    ---------------------------------------------------------------------------x


JESSE M. FURMAN, United States District Judge:

                     [Regarding Monthly Reporting on Active and Related Cases]

           At the December 18, 2020 hearing, the Court relieved the parties of their existing

obligations to provide various monthly updates and reports to the Court,1 and instructed New GM

and Lead Counsel to submit a proposal for a streamlined monthly reporting format.

           Upon consideration of Lead Counsel and New GM’s proposed order, and for good cause

shown, it is hereby ORDERED that:

           1.        Each month, the parties shall submit a joint letter to the Court (the “Monthly

Update”) providing updates regarding: (1) Active2 personal injury and wrongful death plaintiffs in

MDL 2543; (2) the status of New GM’s settlement efforts; and (3) matters of possible significance

in cases related to MDL 2543 proceeding in other courts, including state courts.

           2.        With respect to Active personal injury and wrongful death plaintiffs in MDL 2543,

the Monthly Update shall include:



1
       See 12/18/2020 Hr’g Tr. at 48:4-10; Order Nos. 8, 127, 147, 154, 160, 161, 167, and the Court’s September 16,
       2019 Order (ECF Nos. 249, 4253, 5302, 5976, 6511, 6543, 7153, and 7789).
2
       “Active” is defined as including plaintiffs with claims pending in cases consolidated to date in MDL 2543 who
       have not been dismissed with or without prejudice and who have not reached a settlement in principle with New
       GM.
            Case 1:14-cv-02458-JMF Document 299 Filed 01/19/21 Page 2 of 3




                a.     The number of Active personal injury and wrongful death plaintiffs
                       remaining in MDL 2543;

                b.     The status of plaintiffs proceeding under Wave Four or Wave Pool
                       procedures as prescribed by Order No. 167, including any pending motions,
                       to the extent there are any Active plaintiffs proceeding under such Wave
                       procedures;

                c.     The status of plaintiffs subject to motions to withdraw filed by their counsel,
                       including any pending motions, to the extent there are any plaintiffs subject
                       to such motions;

                d.     The status of Active plaintiffs who are neither subject to Wave procedures
                       nor subject to motions to withdraw filed by their counsel, including any
                       pending motions, to the extent there are any plaintiffs; and

                e.     Any other information related to Active personal injury and wrongful death
                       plaintiffs that the parties believe will assist the Court in understanding the
                       scope and status of the Active plaintiffs.

       3.        With respect to New GM’s settlement efforts, the Monthly Update shall include:

                a.     The number of claimants in MDL 2543 that have settled their claims,
                       including in principle, with New GM;

                b.     The number of claimants in MDL 2543 that have settled their claims with
                       New GM through individual settlements and have not yet been dismissed
                       with prejudice;

                c.     The number of claimants in MDL 2543 that have settled their claims with
                       New GM through aggregate settlements and have not yet been dismissed
                       with prejudice; and

                d.     The number and identity of claimants in MDL 2543 that have settled their
                       claims individually with New GM since the previous Monthly Update, as
                       well as when the parties expect the lawsuit of each such claimant to be
                       dismissed with prejudice.

       4.        With respect to matters of possible significance in proceedings related to MDL

2543, the Monthly Update shall include:

                a.     A list of such related actions, together with their current status, to the extent
                       there are any related actions pending in state or federal courts; and

                b.     A list of such coordinated actions, together with their current status, to the
                       extent there are any coordinated actions pending in state or federal courts.

                                                  2
            Case 1:14-cv-02458-JMF Document 299 Filed 01/19/21 Page 3 of 3




          5.        If new related state actions are filed, Federal/State Liaison Counsel shall submit to

    the Court the e-mail addresses of the presiding judges in such related actions.

          6.        The Monthly Update shall also attach a list of Open3 cases consolidated to date in

    MDL 2543.

          7.        Each month, New GM shall also submit to the Court via e-mail a spreadsheet of

    the remaining Active personal injury and wrongful death plaintiffs, including any upcoming

    deadlines in each plaintiff’s case and the order associated with the deadline.




    SO ORDERED.

    Dated: January 19, 2021
           New York, New York
                                                             JESSE M. FURMAN
                                                             United States District Judge




3
      “Open” cases include cases involving Active personal injury and wrongful death plaintiffs that remain pending
      in MDL 2543 as well as cases involving plaintiffs who have reached settlements in principle with New GM, but
      have yet to be formally dismissed or cases involving plaintiffs who have been dismissed without prejudice but
      have not been dismissed with prejudice.

                                                         3
